July 14, 1919. The opinion of the Court was delivered by
This is an appeal from an order granting a new trial, after jury had found a verdict in favor of plaintiff, by his Honor, Judge Sease, who had tried the case. His Honor based his order on the ground that he had committed error in his charge to the jury. He granted the order, not as a matter within his discretion, because he did not approve of the verdict, but on the ground that he had misdirected the jury as to the law of the case. This makes the matter appealable, and the sole question is: Did the Judge err in stating to the jury the law applicable in the case? If he did, the case must be affirmed, and appeal dismissed.
His Honor committed error when he instructed the jury that payment and entry on the books were the same; he confused the jury when he instructed them that entry on the book of the bank of the item received from the collecting bank constituted payment of the item. This was error, and practically amounted to a peremptory instruction to find for the plaintiff. It is the custom of the banks to make such entry that does not constitute payment. Such entry stands when the item is actually paid. When not paid or collected, the bank has the right to charge it off. When a check or draft is drawn and handed to the bank, the bank credits its customer with that amount. If the draft, check, or item is not collected or paid, the bank has the right to deduct it from the customer's account. The entry by the bank is simply one of convenience to keep the customer's account straight. The instruction of the Court in this particular was erroneous. He repeatedly and erroneously *Page 234 
charged the jury in this particular that entry on the book of the item received from the collecting bank constituted payment of the item. His Honor confused the terms of payment and entry on the books being the same. When the check was entered on the books of the bank, and forwarded for collection, it was not a payment until actually paid. His Honor erroneously instructed the jury and was right in setting aside the verdict rendered and granting a new trial.
Judgment affirmed.